Citation Nr: 0406493	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-14 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2003, the Board notified the veteran that his 
appeal addressing entitlement to an increased rating for PTSD 
possibly would be dismissed for lack of jurisdiction.  Upon 
further review, however, the Board concludes that the an 
October 2001 request for a video conference hearing on the 
appealed issue was sufficient to constitute a substantive 
appeal.  


REMAND

In January 2004, the representative requested that the 
veteran be afforded a video conference hearing.  

The Board notes that following the RO's issuance of a 
statement of the case in October 2001, the veteran requested 
a video conference hearing before a member of the Board.  
Hence, in April 2003 the Board remanded the case for that 
hearing.  A May 2003 letter was sent to the veteran at his 
last known address of record notifying him of the scheduled 
June 2003 hearing.  Unfortunately, the veteran failed to 
appear.  

There is some question presented in the claims folder as to 
whether the veteran was properly afforded the opportunity of 
that hearing.  Additionally, subsequent Board correspondence 
to the veteran, addressed in the introduction to this remand, 
led the appellant to request a new hearing.  Accordingly, in 
light of the totality of the circumstances in this particular 
case the Board finds that the veteran may be afforded an 
additional opportunity for a video conference hearing.  

The case is remanded for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge conducting such 
hearings.  After the hearing has been 
conducted, the case should be returned 
to the Board for further consideration, 
without further action by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


